 Case 1:18-cv-00444-RGA Document 25 Filed 12/10/18 Page 1 of 2 PageID #: 264



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

       FINNAVATIONS LLC,

                      Plaintiff,
                                                               C.A. No. 1:18-cv-00444-RGA
              v.

       PAYONEER INC.,

                      Defendant.



       DEFENDANT PAYONEER INC.’S MOTION FOR EXCEPTIONAL CASE

       Defendant Payoneer Inc. (“Payoneer”) respectfully moves this Court to find this case

exceptional and award Payoneer its attorneys’ fees.

       The grounds for this motion are further set forth in Payoneer’s Opening Brief in Support

of its Motion for Exceptional Case, which is being filed contemporaneously herewith.



                                          FISH & RICHARDSON P.C.

                                     By: /s/ Jeremy D. Anderson
                                         Jeremy D. Anderson (DE # 4515)
                                         222 Delaware Ave., 17th Floor
                                         Wilmington, DE 19801
                                         (302) 652-5070 (Telephone)
                                         (302) 652-0607 (Facsimile)
                                         janderson@fr.com
Case 1:18-cv-00444-RGA Document 25 Filed 12/10/18 Page 2 of 2 PageID #: 265




                                Neil J. McNabnay
                                David B. Conrad
                                Ricardo J. Bonilla
                                Michael A. Vincent
                                1717 Main Street, Suite 5000
                                Dallas, TX 75201
                                (214) 747-5070 (Telephone)
                                (214) 747-2091 (Facsimile)
                                mcnabnay@fr.com
                                conrad@fr.com
                                rbonilla@fr.com
                                vincent@fr.com
                                COUNSEL FOR DEFENDANT
                                PAYONEER INC.

DATED: December 10, 2018




                                     2
